1

2

3

4

5                                    UNITED STATES DISTRICT COURT
6                                         DISTRICT OF NEVADA
7
                                                     ***
8

9    SHELLERY MOORE,                                          Case No. 2:17-cv-02005-JCM-NJK
10                                           Plaintiff,                       ORDER
             v.
11
     FOSTER, et al.,
12
                                          Defendants.
13

14          Presently before the court is the matter of Moore v. Foster et al, case no. 2:17-cv-02005-

15   JCM-NJK.

16          Currently under the court’s consideration in this pro se prisoner’s civil rights case is

17   defendants Cynthia Ruiz and Sheryl Foster’s motion for summary judgment. (ECF No. 21). In

18   lieu of a response to this motion, plaintiff Shellery Moore (“plaintiff”) filed a response to one of

19   the court’s previous orders in this matter, wherein plaintiff urges the court to (1) make “full
20   discovery” available to plaintiff; (2) appoint counsel to represent plaintiff; and (3) allow this case

21   to proceed to trial. (ECF No. 29). Although not styled as a motion, the court will address

22   plaintiff’s various requests.

23          First, the scheduling order (the “scheduling order”) entered in this case on October 31,

24   2018, expressly states that discovery in this case was to be completed no later than January 29,

25   2019. (ECF No. 18). The scheduling order went on to state with particularity the procedures

26   that the parties must follow in the event that they required an extension of the discovery
27   deadlines or any other discovery-related relief. Id. The scheduling order provided that all

28   discovery motions were to be filed by February 12, 2019. Id.


                                                          1
1            Because plaintiff has not provided the court with any context or specific allegations with

2    respect to her request that “full discovery” be made available to her, and because the deadline for

3    filing discovery-related motions has passed, the court will not reopen discovery at this stage in

4    the litigation, absent an appropriate motion or stipulation.

5            Second, the court has already denied plaintiff’s previous motion for appointment of

6    counsel in its March 1, 2018, screening order. (ECF No. 4). There, the court found that no

7    exceptional circumstances existed to warrant the appointment of counsel. Id. Because plaintiff

8    does not set forth an adequate motion for reconsideration of this matter, the court declines the

9    opportunity to revisit this issue.

10           Finally, plaintiff urges the court to allow this case to proceed to trial. (ECF No. 29). This

11   issue will be determined by the outcome of defendants’ motion for summary judgment.

12   Therefore, the court finds good cause to allow plaintiff an extension of time to file a response to

13   defendants’ motion. Accordingly, the court will grant plaintiff thirty (30) days from the date of

14   this order to file a response to defendants’ motion for summary judgment. If plaintiff files a

15   response, defendants shall have fourteen (14) days to file a reply. No further extensions of time

16   will be granted to either party.

17           Accordingly,

18           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff may file,

19   within thirty (30) days from the date of this order, a response to defendants’ motion for summary

20   judgment. (ECF No. 21). If plaintiff files a response, defendants shall have fourteen (14) days

21   from the date the response is filed to file a reply, if any.

22           IT IS SO ORDERED.

23           DATED THIS 15th day of July 2019.

24

25
                                                             JAMES C. MAHAN
26                                                           UNITED STATES DISTRICT JUDGE
27

28


                                                         2
